            Case 6:20-cv-07022-CJS Document 7 Filed 01/15/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NEW YORK


_________________________________________

BEYENE DANIEL TEWODROS, aka
TEWODROS BEYENE, aka
TEWODROS MINWALKULET,                                           DECISION and ORDER
DIN No. 18-B-1735,
                                          Petitioner,
-vs-                                                            20-CV-7022 CJS


WILLIAM BARR, U.S. Attorney General,

                               Respondent.
_________________________________________



                                       INTRODUCTION

         Now before the Court is an application for a temporary restraining order (“TRO”)

(ECF No. 6) by the Petitioner.     The application is denied.

                                       BACKGROUND

         Petitioner is presently confined in the custody of the New York State Department

of Corrections and Community Supervision (“DOCCS”) at Groveland Correctional Facility

(“Groveland”).     Petitioner indicates that his inmate DIN Number is 18-B-1735, which,

according to DOCCS, belongs to an inmate named Tewodros Minwalkulet. 1 Evidently,




1   http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ1/WINQ000



                                               1
             Case 6:20-cv-07022-CJS Document 7 Filed 01/15/21 Page 2 of 7




Petitioner and Minwalkulet are the same person, and it is unclear why Petitioner is using

a name in this action that is different than the name by which he is identified by DOCCS.

DOCCS indicates that Petitioner is presently serving a 5-year sentence based on

convictions for selling marijuana and controlled substances, and that his conditional

release date is March 19, 2021. 2        Petitioner maintains that in August, 2020, he was

granted conditional parole for the purpose of deportation, but he remains in DOCCS

custody.

          On December 1, 2020, Petitioner filed the subject petition for habeas corpus

pursuant to “28 U.S.C. § 2241(C)(2)(3).” The Petition alleges generally that Petitioner is

“unlawfully restrained of his liberty by respondents because he is subject to an

administratively final order of removal that is contrary to existing law and precedent.”

The Petition requests both a writ of habeas corpus and a TRO “to preclude respondents

from executing” the order of removal.

          The petition indicates that Petitioner is a native and citizen of Ethiopia who entered

the United States in 1998 “without a valid passport as a visitor.” A document attached

to the Petition seems to indicate that Petitioner entered the United States using a false

name on a German passport. 3            In 2001, an Immigration Court issued an order of

removal, which became final on November 20, 2001.                However, Petitioner “did not



2   See, http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ1/WINQ000
3   ECF No. 1 at p. 40.



                                                2
          Case 6:20-cv-07022-CJS Document 7 Filed 01/15/21 Page 3 of 7




comply” with the order because he believes that he is entitled to the status of a permanent

resident alien because he married a U.S. citizen.         Several years later Petitioner was

convicted of trafficking in controlled substances and incarcerated.

       As for why Petitioner believes that he is entitled to relief from this Court, the Petition

alleges that in 2001, the Immigration Court erroneously denied his request for a

continuance.    However, there is no indication that the final order of removal has ever

been vacated or withdrawn.       The Petition indicates that an immigration detainer has

been lodged with DOCCS (the Immigration Detainer attached to the Petition is dated

February 14, 2018), and that Petitioner expects to soon be taken into custody by the

Immigration and Customs Enforcement (“ICE”).           Petitioner alleges that such detention

by ICE would violate his 5th Amendment Due Process rights.            Petitioner also contends

that his continued detention would be dangerous to his health due to the Covid-19

pandemic.

       On December 9, 2020, the Court issued a Scheduling Order (ECF No. 4) that

directed Respondent to file and serve a response to the Petition within 45 days.

Consequently, Respondent’s answer is not yet due.

       On January 13, 2021, Petitioner filed the subject application for a TRO, which

essentially repeats the allegations contained in the Petition.




                                               3
          Case 6:20-cv-07022-CJS Document 7 Filed 01/15/21 Page 4 of 7




                                       DISCUSSION

       Petitioner has applied for a TRO, and “[i]n the Second Circuit, the standard for

issuance of a [TRO] is the same as the standard for a preliminary injunction.” Fairfield

Cty. Med. Ass'n v. United Healthcare of New England, 985 F. Supp. 2d 262, 270 (D.

Conn. 2013), aff'd as modified sub nom. Fairfield Cty. Med. Ass'n v. United Healthcare of

New England, Inc., 557 F. App'x 53 (2d Cir. 2014).    “For a preliminary injunction to issue,

the movant must establish (1) either (a) a likelihood of success on the merits or (b)

sufficiently serious questions going to the merits to make them a fair ground for litigation

and a balance of hardships tipping decidedly in the movant's favor, and (2) irreparable

harm in the absence of the injunction.” Kelly v. Honeywell Int'l, Inc., 933 F.3d 173, 183–

84 (2d Cir. 2019) (citation and internal quotation marks omitted).

       Here, the Court finds that Petitioner has not made the required showing.          For

example, Petitioner has not shown that he is likely to succeed on the merits of his petition,

nor has he shown that there are sufficiently serious questions going to the merits to make

them a fair ground for litigation.   For example, Petitioner does not explain why, if his

claim is meritorious, there has been no activity in his immigration case since 2001.

Instead, he merely baldly asserts that his impending detention and removal by ICE would

be unlawful.   Nor does the Court find that Petitioner has met the requirement of showing

irreparable harm, particularly where he waited nineteen years after the issuance of the

final removal order, and two years after the lodging of the immigration detainer, to




                                             4
             Case 6:20-cv-07022-CJS Document 7 Filed 01/15/21 Page 5 of 7




commence this action. See, Gen. Mills, Inc. v. Champion Petfoods USA, Inc., No. 20-CV-

181 (KMK), 2020 WL 915824, at *11 (S.D.N.Y. Feb. 26, 2020) (“To be sure, delays in

seeking relief may sometimes undermine a party's claims of irreparable harm. See Weight

Watchers Int'l, Inc. v. Luigino's, Inc., 423 F.3d 137, 144 (2d Cir. 2005).”).      Consequently,

the request for a TRO is denied.

          A final matter relates to Petitioner’s identity. As mentioned earlier, Petitioner filed

this action using the name Beyene Daniel Tewodros.             However, DOCCS identifies him

as Tewodros Minwalkulet, which is apparently the name under which he was prosecuted

by the State of New York.       Additionally, it appears that Petitioner currently has other legal

actions pending in the New York State Courts using the name “Minwalkulet, Tewodros,”

including an appeal of an Article 78 ruling that is scheduled to be heard before the

Appellate Division Fourth Department on February 22, 2021. 4 Meanwhile, a purported

marriage transcript attached to the Petition lists Petitioner’s name as “Tewodros D.

Beyene.” Finally, Petitioner evidently signed an immigration document attached to the

Petition as “Beyene Tewodros,”5 while he signed other documents simply as “Teddy.”

Consequently, Petitioner’s identity is presently unclear to the Court.




4   https://ad4.nycourts.gov/njs/term/argument/calendar?date=2021-02-22T00:00:00.000Z&venue=1
5   ECF No. 1 at p. 30.



                                                 5
         Case 6:20-cv-07022-CJS Document 7 Filed 01/15/21 Page 6 of 7




       A litigant cannot pursue an action using a false name. See, e.g., Dotson v. Bravo,

321 F.3d 663, 668 (7th Cir. 2003) (Affirming dismissal of § 1983 action with prejudice due

to plaintiff’s commencement of action using a false name).     Accordingly, the Court will

direct that Petitioner file a sworn statement concerning his identity and true legal name,

addressing the inconsistencies mentioned above.             Petitioner shall include an

explanation for why he is pursuing actions in different courts using different names.    The

Court will also direct Petitioner to list and describe the legal proceedings that he has

currently pending before other courts and agencies, including the matter pending before

the Appellate Division, since that information may be relevant to this action.    The Court

also requests that when Respondent files his response to the Petition he provides

whatever information the Government has concerning Petitioner’s identity.

                                     CONCLUSION

       For the reasons discussed above the application for a TRO (ECF No. 6) is denied.

Further, it is hereby ORDERED that within fourteen (14) days of the date of this Decision

and Order, Petitioner shall file a sworn statement setting forth his full legal name and

explaining his inconsistent use of different names as discussed above.           It is further

ORDERED that along with the statement concerning his identity, Petitioner shall list each

and every matter or proceeding that he currently has pending in other courts or before

other agencies, along with a description of each such matter or proceeding.      Petitioner’s

failure to comply with these directives may result in sanctions, up to and including




                                             6
           Case 6:20-cv-07022-CJS Document 7 Filed 01/15/21 Page 7 of 7




dismissal of the action.     The Clerk of the Court is directed to amend the caption of the

action as set forth above.

         So Ordered.

Dated:         Rochester, New York
               January 15, 2021
                                            ENTER:


                                            ________________________
                                            CHARLES J. SIRAGUSA
                                            United States District Judge




                                              7
